


Exhibit 10.5
FOURTH AMENDMENT TO THE
DISNEY SAVINGS AND INVESTMENT PLAN
AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2010
    
WHEREAS, The Walt Disney Company (the “Company”) maintains the Disney Savings
and Investment Plan, as amended and restated effective January 1, 2010 (the
“Plan”); and


WHEREAS, Article 12 of the Plan authorizes the Committee under the Plan to make
certain Plan amendments; and


WHEREAS, the Committee desires to amend the Plan to change the compensation
limit for matching contributions;


NOW, THEREFORE, this Fourth Amendment to the Plan is hereby adopted, effective
January 1, 2015:


1.
Section 3.02(a) (“Matching Contributions”) of the Plan, shall be amended in its
entirety to read:



(a) Each Employer will contribute, with respect to Participants (other than ESPN
Regular Remote Employees) employed by it who have met the eligibility
requirements set forth in Section 3.02(b), a Matching Contribution equal to 50%
of so much of the aggregate Tax-Deferred Contributions and Roth Contributions
made on behalf of the Participant for the Plan Year as do not exceed 4% (6% to
the extent the Participant is a Covered Employee described in Section
1.19(a)(ii) or (iii)) of the Participant’s Compensation for the Plan Year,
determined without regard to the Maximum Compensation Limitation, disregarding,
for the Plan Year in which the Participant first satisfies the eligibility
requirements, contributions made and Compensation earned before the Participant
satisfies the eligibility requirements or enrolls in the Plan, if later;
provided, however, that Matching Contributions made on behalf of a Participant
for any Plan Year shall not exceed 2% (3% to the extent the Participant is a
Covered Employee described in Section 1.19(a)(ii) or (iii)) of the Participant’s
Compensation Maximum Compensation Limitation for the Plan Year, limited by the
Maximum Compensation Limitation.
    
IN WITNESS WHEREOF, the undersigned has caused this Fourth Amendment to be
executed this 30th day of April, 2015.




By:
 
/s/ JEFFERY E. SHAPIRO
 
 
Jeffrey E. Shapiro
Vice President, Enterprise Benefits
Authorized Representative and Committee Member



